Rice, J.
Two monuments are referred to in the deed; one a post in the south-westerly line of Court street, the other the street itself. It turns out that there is no post standing in the line of the street, as indicated in the deed, but there is a post standing three feet without that line, and another three feet within it. The identity of this monument is therefore uncertain. Of its -location, as called for in the deed, there is no uncertainty, nor is there any uncertainty as to the location of the street, which is the other monument referred to in the deed. There can be no doubt that the parties intended Court street to be the exterior lino of the lot conveyed. No reference is had to the fence then standing on the street, which would have bden done had the parties designed to indicate that as a monument.

Plaintiff nonsuit.